Citation Nr: 1739428	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, NOS.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter came to the Board of Veterans Appeals (Board) on appeal from April 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an April 2010 rating decision, the RO, inter alia, granted service connection for generalized anxiety disorder, claimed as post-traumatic stress disorder (PTSD), and assigned it a zero percent rating, effective April 29, 2009.  The Veteran indicated his disagreement with the RO's determination.  

In February 2012, the RO made a formal finding of a lack of information to corroborate a stressor in connection to the PTSD claim, despite having previously recharacterized the Veteran's psychiatric disability as generalized anxiety disorder in its earlier Rating Decision.  Then, in a May 2012 rating decision, the RO severed service connection for the Veteran's generalized anxiety disorder based on the February 2012 finding of a lack of information to corroborate a stressor in connection to a PTSD claim.  The RO issued a statement of the case, recharacterizing the claim as an initial compensable rating for generalized anxiety disorder for the period of April 29, 2009 to August 1, 2012, time for which service connection had been granted.  The Veteran then perfected his appeal by means of submission of a VA Form 9 in July 2012.

In December 2013 and June 2016 decisions, the Board remanded the issues of whether the severance of service connection for an anxiety disorder NOS was proper, and entitlement to an initial compensable rating for an anxiety disorder NOS, for further development.

While in remand status, in a February 2017 rating decision, the RO determined that severance of service connection for an anxiety disorder NOS was not proper, and assigned a compensable rating of 30 percent rating, effective April 29, 2009.  The grant for restoration of entitlement to service connection for an anxiety disorder constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, the issue of whether the severance of service connection for an anxiety disorder NOS was proper, is no longer in appellate status.  

However, although the RO increased the initial rating for the Veteran's anxiety disorder to 30 percent, effective April 29, 2009, this issue remains in appellate status, as the maximum available benefit has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

The Veteran's anxiety disorder, not otherwise specified, has not been manifested by occupational and social impairment with reduced reliability and productivity


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9425 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Merits of the Increased Rating Claim

In April 2009, the Veteran submitted an application for service connection for PTSD.  The Veteran contended that his PTSD symptoms were due to stressful events that occurred while serving on active duty in Vietnam.  

The Veteran was afforded a VA medical examination in March 2010.  The Veteran reported that he was exposed to combat during the TET offensive while serving in Vietnam.  The Veteran also stated that aside from TET, the most traumatic incident occurred when he witnessed two helicopters collide.  The Veteran reported difficulties in his ability to sleep and concentrate.  Upon review of the records, and physical examination, the examiner opined that the Veteran did not meet the criteria for PTSD.  However, the examiner determined that the Veteran met the criteria for anxiety disorder NOS, as the result of combat in Vietnam.  The examiner explained that the Veteran was exposed to combat during the TET offensive. 

The examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  The Veteran's speech was unremarkable, spontaneous, clear and coherent.  His attitude was friendly and attentive, affect was full and mood was good.  The Veteran was able to spell a word forward and backward, and his attention was noted as being intact.  The Veteran's memory was normal, and his orientation to person, time, and place were intact.  His thought process and thought content were noted as unremarkable.  The Veteran's judgment was characterized as him understanding the outcome of behavior.  The Veteran had no delusions, hallucinations, or panic attacks.  He was not suicidal or homicidal.  The Veteran had fair impulse control with episodes of violence.  He had no problems with activities of daily living, and no occupational or social impairment due to his mental condition.  The Veteran reported being married for 43 years, and having close relationships with children and friends.  The Veteran was not taking any medication for his anxiety disorder, and was considered competent to handle his VA benefits.  His global assessment functioning (GAF) was 75.   

Review of VA clinical records for the period of August 2010 to October 2010, indicates that the Veteran reported symptoms of depression, anxiety, insomnia, social aversion and isolation, poor anger control (with verbal outbursts), poor anger control (with physical outbursts by history), fears loss of control, suicidal ideation, and low self-esteem.  The Veteran also reported difficulty sleeping, and the avoidance of people, places, and things.  The examiner noted that the Veteran was appropriately dressed, well-groomed and well nourished.  His eye contact, posture, and speech were normal.  The Veteran's attitude and behavior were cooperative, and his affect was congruent.   The Veteran's memory was normal, his thought processes were logical, and his orientation to person, time, and place were intact.  He was not suicidal or homicidal.  The Veteran had orientation to person, time, place, and situation.  The Veteran endorsed anxiety and flashbacks.  His GAF was noted as 52.   

In November 2016, the Veteran underwent a VA medical examination.  The examiner confirmed a diagnosis of anxiety disorder.  The Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran reported a marriage of 49 years, relationships with his children, and having friends.  The Veteran stated that he was employed as a school custodian for 27 years, and retired in 2009 due to his age.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The criterion for rating anxiety disorder is contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9425. 

Under those criteria, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss, such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders. 
More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.   

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)). 

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Applying the criteria set forth above to the facts of the case, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's anxiety disorder.

As noted above, a 50 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The record demonstrates that the Veteran's overall disability picture does not more nearly approximate the criteria for a 50 percent evaluation during any period of the appeal.  The Veteran has not exhibited a level of impairment consistent with the 50 percent criteria, nor have his symptoms caused a reduced reliability and productivity.  Mauerhan, supra, Vazquez-Claudio, supra. 

As delineated in detail above, the evidence indicates that the Veteran does not have flattened affect; circumstantial, circumlocutory, or stereotyped speech.  For example, in the March 2010 VA examination report, the Veteran's affect was full, and his speech was noted as unremarkable, spontaneous, clear and coherent.  In an August 2010 VA clinical record, the Veteran's affect was noted as congruent.  Most recently, the December 2016 VA examiner noted that the Veteran's conversation was normal.  

As set forth above, repeated examination has not shown that the Veteran's service-connected anxiety disorder is manifested by panic attacks more than once a week.  The evidence of record has also not shown that the Veteran has difficulty in understanding complex commands, or impairment of short and long-term memory.  The March 2010 VA examiner noted that the Veteran had no panic attacks.  The Veteran was able to spell a word forward and backward, and his attention was intact.  The Veteran's memory was normal, and his orientation to person, time, and place were intact.  An October 2010 VA clinical record indicated that the Veteran's memory was normal, his thought processes were logical, and his orientation to person, time, and place were intact.  

Although the December 2016 VA examiner noted that the Veteran had disturbances of motivation and mood.  The examiner further noted that the Veteran had no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation normal.  38 C.F.R. § 4.7 (2016).

Overall, the Veteran's service-connected anxiety disorder has not been shown to cause occupational and social impairment with reduced reliability and productivity.  Again, examiners have noted that the Veteran has been able to function both occupationally and socially.  Such a conclusion appears to be consistent with the other evidence of record.  For example, the evidence shows that the Veteran is no longer employed due to retirement based on age, rather than symptoms associated with his anxiety disorder.  The Veteran also has a stable social situation, which he described as a marriage of 49 years, close relationships with his children, as well as friends.   

The Board notes that this conclusion is supported by the GAF scores recorded throughout the period on appeal.  As set forth above, the GAF scores of record have ranged between 52 and 75 during the appeal period.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned do not support a rating in excess of 30 percent rating for an anxiety disorder, nor do the narratives contained in the lay statements, treatment records, and examination reports of the Veteran's psychological symptomatology.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected anxiety disorder, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

In summary, the Board finds that a 30 percent rating for the Veteran's anxiety disorder most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  This is a case where the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder is denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


